Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
1.	The amendment filed on 02/08/2021 has been made of record and entered.  Claims 1-5 & 10-11 have been amended.  Claims 18-21 have been added.
	Claims 1-21 are currently pending in this application.

Status of Withdrawn Claim(s)
2.	Claims 12, 16, & 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/11/2019.

Claim Rejections - 35 USC § 112 (Second Paragraph)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
A.	Regarding claim 13, the limitation on “another three-way catalyst” is not particularly pointed out in the claim, thus renders the claim vague and indefinite.
B.	 Regarding claim 14, the limitation on “the catalyst is followed by a conventional three-way catalyst” is unclear as to what applicants meant.  The limitation on “a conventional three-way catalyst” is also not particularly pointed out in the claim, thus renders the claim vague and indefinite.
C.	Regarding claim 15, the limitation on “the catalyst follows a conventional three-way catalyst” is unclear as to what applicants meant.  The limitation on “a conventional three-way catalyst” is also not particularly pointed out in the claim, thus renders the claim vague and indefinite.

Claim Rejections - 35 USC § 102(a)(2)
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1-3, 8-9, 11, & 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chiffey et al. (US 2018/0353903 A1).
	Chiffey et al. (PG Pub. ‘903) discloses an exhaust gas system comprising an oxidation catalyst for treating an exhaust gas from a diesel engine, which oxidation catalyst comprises: a first washcoat region which comprises a first platinum group metal (PGM) and a first support material, etc.; a second washcoat region which comprises platinum (Pt), manganese (Mn) and a second support material comprising a refractory metal oxide, which is silica-alumina or alumina doped with silica, etc.; and a See page 17- page 18, claims 1-23).  The second washcoat region further comprises palladium (Pd) (See page 17, claim 3).  The first platinum group metal (PGM) is selected from the group consisting of platinum (Pt), palladium (Pd) and a combination thereof (See page 17, claim 6).  The first support material comprises a refractory metal oxide selected from the group consisting of alumina, silica, titania, zirconia, ceria and a mixed or composite oxide of two or more thereof (See page 17- page 18, claim 7).   See also entire reference for further details.
	Chiffey et al. (PG Pub. ‘903) appears to teach the claimed catalyst, thus anticipates the instant claims.

Allowable Subject Matter
6.	Claims 4, 18-19, & 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Applicants’ Arguments
7.	The remarks filed on 02/08/2021 have been fully reviewed and considered, and the arguments are not deemed persuasive in view of the new ground of rejection(s) and/or objection(s) above and the following reasons.
	It is considered the Chiffey et al. (PG Pub. ‘903) reference is still applicable over the instant claims 1-3, 8-9, 11, & 20 because the reference teaches the claimed catalyst having the claimed catalytic structure and containing the claimed catalytic metal components on a substrate.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Citations
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
10.	Claims 1-21 are pending.  Claims 1-3, 8-9, 11, 13-15, & 20 are rejected.  Claims 4, 18-19, & 21 are objected.  Claims 5-7 & 10 are allowed.  Claims 12, 16, & 17 are withdrawn due to nonelected (distinct) invention(s)

Contacts
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Stanley Silverman, can be reached at 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
May 13, 2021